internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-166243-02 date date company sub sub sub sub sub sub sub sub plr-166243-02 state a b c d e dear this letter responds to a letter dated date from your authorized representative as well as subsequent correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations for company to elect under sec_1361 of the internal_revenue_code to treat subs as qualified subchapter_s subsidiaries qsubs company was incorporated on a under the laws of state and elected that same date under sec_1362 to be treated as an s_corporation company acquired all the stock of subs on a and formed subs and as wholly-owned subsidiaries on b c and d respectively the shareholders and management of company intended that subs be treated as qsubs as of acquisition subs or as of incorporation subs but inadvertently qsub elections were not timely filed sec_1361 defines a qsub as a domestic_corporation that is not an ineligible_corporation as defined in sec_1361 if percent of the stock of such corporation is held by an s_corporation and the s_corporation elects to treat the corporation as a qsub a taxpayer makes a qsub election with respect to a subsidiary by filing form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1_1361-3 of the income_tax regulations provides that the election will be effective on the date specified on the election form or on the date the election is filed if no date is specified the effective date specified on the election form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election with a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin plr-166243-02 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based on the facts submitted and the representations made company has established that the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied consequently company is granted an extension of days from the date of this letter for electing under sec_1361 to treat subs as qsubs within the extension period company must file form_8869 effective a for subs b for sub c for sub and d for sub with the appropriate service_center a copy of this letter should be attached to the election except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer on whose behalf it was requested according to sec_6110 this ruling may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
